Title: To James Madison from Richard Rush, 30 August 1820
From: Rush, Richard
To: Madison, James


                
                    Dear Sir.
                    London August 30. 1820.
                
                The Mr Keilsall to whom the enclosed letter is addressed, I have not, by all the inquiries which it has been in my power to make since I came to London, been able to find out. I therefore return it, not without regret at my disappointment, which however is lessened by the excuse which the act of returning it affords me of writing to you.
                The last time I had that pleasure, was, if I recollect right, in September last, when I forwarded Gibbon’s posthumous works, and Hoars Italy. I do not know if the latter author any where speaks of Italian witnesses. But it is plain, that, here in England, they are falling into bad repute. This trial of the queen continues, day by day, to monopolize the publick attention, deluging the country with loads of indecency in a manner that is, perhaps, without parallel. How it will end in itself, or what may grow out of it in all other respects, no one can say. Whatever may have been the queens aberrations, (and as yet there would appear to be no proof of them but by Italian witnesses who confess that they are in most bountiful keeping,) the supposed harshness with which she is treated has had the usual effect of stirring up zealots in her cause. The common people have embarked their passions in it, and the wave seems to gather as it rolls. It has given to dissafection a new and animated ralying point, and increased for the time being its numbers. For myself, however, I do not anticipate any very serious commotions. The truth obviously is, that this is essentially a military government. The regular army is too strong for the unarmed millions, who would otherwise not allow the government to stand for six months; and while the government has the direction of the army, the latter will continue to be paid, and the former supported by the bayonet in its authority. That this state of things will be very permanent, I do not think probable; but I believe it to be an accurate description of them at the present juncture. I renew to you, dear Sir, now, as at all times, the assurances of my invariable affection and respect.
                
                    Richard Rush
                
            